Exhibit 10.7
Amendment 2009-1
Dole Food Company, Inc. Supplementary Executive Retirement Plan
Rabbi Trust Agreement
(Dated January 27, 2003)
          This amendment to the Dole Food Company, Inc. Supplementary Executive
Retirement Plan Rabbi Trust Agreement, by and between Dole Food Company, Inc.
(“Company”) and The Bank of New York Mellon, successor by operation of law to
Mellon Bank, N.A., (“Trustee”) dated January 27, 2003 (the “SERP Trust”), as
described below, is intended to clarify that the 2009 initial public offering of
Dole Food Company, Inc. stock will not be a “change in control” for purposes of
the SERP Trust, and will not trigger any of the protections set forth in the
SERP Trust in the event of a change in control.
          The changes in this amendment are effective upon adoption.
1. Section 15 (“Miscellaneous”) is amended by adding the following as a new
subsection (e)(6)(vii), and by re-designating existing subsections (e)(6)(vii)
and (e)(6)(viii) as subsections (e)(6)(viii) and (e)(6)(ix), respectively:

  (vii)   “Initial Public Offering” means the transactions leading up to, and
including, the initial sale by the Underwriters of the shares of the Company’s
common stock pursuant to the Company’s Registration Statement on Form S-1 filed
with the Securities and Exchange Commission on August 14, 2009, as amended (the
“Form S-1”). For purposes of this definition, the term “Underwriters” shall have
the meaning ascribed thereto in that certain Underwriting Agreement attached as
Exhibit 1.1 to the Form S-1, as amended.

2. Section 15 (“Miscellaneous”) is amended by adding the following as a new
subsection (e)(8):

  (8)   For the avoidance of doubt, the consummation of the Initial Public
Offering shall not be considered a Change of Control or Fundamental Transaction
for any purpose under this Trust. If, in the Initial Public Offering, any Person
(other than David H. Murdock) becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, no Change of
Control shall be deemed to have then occurred, and no Change of Control shall be
deemed to occur thereafter solely as a result of such Person’s Beneficial
Ownership of the Company’s securities unless and until (if ever) such Person
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing at least 1% more of the combined voting power of the
Company’s then outstanding securities than the

1



--------------------------------------------------------------------------------



 



      percentage of the Company’s outstanding securities Beneficially Owned by
such Person upon the consummation of the Initial Public Offering.

* * * * * * *
          The Company represents and warrants to the Trustee that this Amendment
does not conflict with the terms of the Dole Food Company, Inc. Supplementary
Executive Retirement Plan.
          Each party represents and warrants to the other that it has full
authority to enter into this amendment upon the terms and conditions hereof and
that the individual executing this amendment on its behalf has the requisite
authority to bind such party to this amendment, and that the amendment
constitutes a binding obligation of such party enforceable in accordance with
its terms.
In Witness Whereof, the undersigned hereby evidences the approval of this
amendment by the Corporate Compensation and Benefits Committee of the Board of
Directors of Dole Food Company, Inc. this 8 day of October, 2009.

         
 
  Dole Food Company, Inc.    

           
 
  By   /s/ Michael Carter
 
 

Accepted by:
The Bank of New York Mellon

         
By
Name
  /s/ Susan G. Testa
 
Susan G. Testa    
Title
  Managing Director    
Date
  10-19-09    

2